In the Supreme Court of Georgia



                                  Decided: August 24, 2021


                S21A0862. WOODS v. THE STATE.


     BOGGS, Presiding Justice.

     After a 2013 jury trial, Alexander Woods III was convicted of

five counts of malice murder and given five consecutive life

sentences in connection with the 2004 shooting deaths of four

members of the Resendez family and their housekeeper. Woods’

motion for new trial was denied, and he appeals, enumerating nine

alleged instances of ineffective assistance of trial counsel. For the

reasons stated below, we vacate the trial court’s order denying

Woods’ motion for new trial, and we remand the case for the trial

court to rule in the first instance on the question of deficiency of trial

counsel and related evidentiary issues.

     On November 8, 2004, three of the Resendez children and their

cousin arrived home from school to find the Resendez children’s
parents, Jaime and Katrina Resendez, shot to death in their home

just outside the city of Moultrie in Colquitt County. The children

immediately left to seek help; sheriff’s deputies and EMTs arrived

and discovered a total of five victims in the house, including the

family housekeeper, Katrina’s mother, and the youngest Resendez

child, a toddler.

      The investigation by the Colquitt County Sheriff’s Department

and the GBI initially led to Jerry Johnny Thompson, who was

involved in an extensive drug smuggling and dealing operation with

Jaime, and Thompson’s “muscle” or “enforcer,” Anthony “Amp”

Davis, as suspects. 1 In 2006, Thompson was indicted for the

murders. In 2009, Thompson’s girlfriend, Yvonne Wilma Stover, also

was indicted. Then, on March 22, 2011, Woods was indicted on five

counts of malice murder, five counts of felony murder, and five

counts of aggravated assault. On November 21, 2011, Thompson

pled guilty and was sentenced to life in prison on one murder count,


      1 In January 2005, Davis was shot to death and his body set on fire; at
the time of Woods’ trial, that murder was unsolved, and the record contains no
further information about it.
                                      2
with sentencing delayed on the four remaining counts pending his

testimony at Woods’ trial. Stover’s indictment remained pending at

the time of the trial.

     I. The evidence presented at trial

     Woods was tried before a jury from May 6 to 10, 2013. At trial,

Thompson was the principal witness for the State and the only

witness to identify Woods directly as a participant in the crimes.

Thompson told the jury the following. Jaime was transporting

marijuana from Texas to Georgia for their supplier, Hector Valdez.

After several shipments were intercepted and seized by law

enforcement, resulting in Jaime’s owing large sums of money to

Valdez, Jaime stopped communicating with Valdez. Valdez

instructed Thompson to contact Jaime and convince him to call

Valdez, and Thompson planned to scare Jaime into calling Valdez

by sending Davis over to the house to threaten him. Thompson

contacted Davis, who told him he would need to bring his “homeboy”

with him to confront Jaime.

     Thompson and Stover met Davis and his “homeboy,” whom

                                  3
Thompson identified as Woods, at a gas station near the Resendez

home on the morning of the murders. Thompson did not know

Woods, but he later gave a description of Davis’ “homeboy” to the

police, assisted a forensic artist in preparing a sketch, and later

identified Woods in a lineup. 2 Thompson gave the two men a bag

with two bullet-proof vests, an AK automatic rifle, and a Lorcin

pistol; led them to the Resendez house; and left them there.

     Shortly afterward, Davis called Thompson and told him to

come back, telling him “there’s trouble . . . get back right now.”

Thompson returned to the house while Stover remained in the car,

and found Jaime lying on the floor, shot dead. Woods was “acting

crazy,” dragging the family’s housekeeper by her hair and holding a

pistol to her head, asking her “where the money’s at, where’s the

money at.” Thompson attempted to explain to Woods that dealers

“don’t keep money where we sleep,” but Woods did not listen.

Thompson also saw Woods take a distinctive gold necklace from



     2While Stover also testified for the State, she was unable to identify
Woods as the man she saw with Davis.
                                    4
Jaime’s neck. Thompson contacted Stover by radio and instructed

her to leave. Shortly thereafter, Jaime’s wife and her mother walked

into the house, and Woods grabbed them and tried to get Thompson

to translate to tell them where the money was. At that point,

Thompson decided to leave and went outside to Davis’ SUV.

     Thompson entered the SUV and “waited for a second,” and then

Davis and Woods came out and told Thompson to drive away. Woods

asked Davis if he had collected all his bullets, and Davis said he had,

and Woods said he had his. Then Davis said, “I wished you hadn’t of

did that to that baby,” and Woods responded that the child was

“going to grow up one day.” Davis said that he took about $2,000

from the Resendez house and divided that money with Woods. After

the men changed clothes at a nearby house, Thompson disposed of

the firearms in a swampy area. Sheriff’s deputies and GBI agents,

led to the scene by Thompson, located a Kalashnikov AK-47

automatic rifle and a magazine for a Lorcin pistol there; the pistol

itself was never found. Ballistic tests determined that a bullet and a

bullet fragment found at the scene were fired from the recovered

                                  5
rifle and that other bullets and shell casings recovered at the scene

were fired from a Lorcin 9mm pistol.

      Both Woods’ sister and his girlfriend at the time testified that

Woods did not have a car or a phone, and usually had very little

money. 3 On the day of the murders, however, Woods had a large,

unexplained amount of loose cash and gave some to his girlfriend to

get her nails done. A friend of Woods testified that in August 2011,

Woods called him and asked him to tell Woods’ girlfriend to “get rid

of that necklace” because that was “all they had on him.” The State

also introduced telephone records showing calls on the morning of

the murders made between Thompson, Davis, and a telephone

number associated with Woods.4



      3  The custodian of records for a local business testified that Woods had
recently begun working for the company but had not received his first paycheck
at the time of the murders.
       4 Woods did not have a telephone. The custodian for Woods’ employer

testified that Woods provided two contact telephone numbers on his
employment application, including a telephone number later identified as
Woods’ girlfriend’s mother’s land-line number. Woods’ girlfriend and her
mother testified that they did not place or receive the calls between that
number, Thompson, and Davis on the morning of the murders. Woods’
girlfriend further testified that Woods used the phone and that Davis had
called that number in the past looking for Woods.
                                      6
      The jury returned a verdict of guilty on all counts, and on May

10, 2013, Woods was sentenced to serve five consecutive life terms

in prison. On May 14, 2013, Thompson was sentenced to life

imprisonment on the remaining four murder counts in his

indictment, to run concurrently with the original life sentence

imposed in 2011. In October 2013, Stover pled guilty to five counts

of aggravated assault as a lesser included offense of felony murder

and was sentenced to serve nine years of a 20-year sentence in

prison, with the balance on probation, concurrently on all five

counts.

      II. The motion for new trial

      Woods filed a timely motion for new trial asserting numerous

claims of error. He raised nine different instances of ineffective

assistance of trial counsel, including counsel’s alleged failure to

adequately cross-examine the witnesses against him and to

investigate or call exculpatory witnesses.5 Among other claims,


      5Woods’ other allegations of ineffective assistance, which he also asserts
on appeal, included counsel’s failure to conduct an adequate cross-examination

                                       7
Woods asserted in his motion for new trial, and continues to assert

on appeal, that his trial counsel were deficient in failing to use a

wide range of materials to impeach or discredit Thompson, including

the State’s death penalty notice with respect to Thompson’s

indictment and the possibility of its withdrawal in exchange for

Thompson’s testimony; Thompson’s alleged written and oral

confessions to the murders that did not mention or identify Woods

as a party to the crimes; his alleged prior inconsistent statements to

investigators and others regarding the facts and circumstances of

the murders; his apparent attempt to create an alibi for the time of

Davis’ murder; his alleged inconsistencies in his identification of

Woods; his alleged pretrial attempts to influence Stover’s testimony;

and his prior alleged violence and threats of violence against various

individuals, including Stover, a federal prosecutor, and others who

testified or gave statements to investigators. Woods asserted in his

motion for new trial that this evidence, especially when considered



of Stover, failure to raise certain objections, and pre-emptive introduction of
evidence of Woods’ prior bad acts.
                                      8
cumulatively, called Thompson’s trial testimony into such question

that the jury most likely would have rejected his testimony

altogether had counsel employed the evidence at trial, thus creating

a reasonable probability of prejudice from counsel’s deficiencies,

particularly in light of the weakness of other evidentiary support for

the verdicts.

     At the 2019 hearing on Woods’ motion for new trial, at which

both of his trial counsel testified, Woods’ appellate counsel examined

trial counsel regarding witness statements, GBI investigatory

reports, jail call records, and other documents pertaining to the

initial investigation of Thompson in 2004 and 2005 (“the Thompson

documents”). These documents, however, were never authenticated

during the hearing. The State objected to the introduction of the

Thompson documents not only because they were hearsay but also

because they had not been authenticated. After some discussion,

during which the State repeated its authentication argument, the

trial court sustained the objection to the Thompson documents, but

without specifying the basis for its decision.

                                   9
      Woods’ trial attorneys were the only witnesses at the hearing,

and both testified that they had never seen the Thompson

documents before; Woods’ lead counsel ultimately testified that he

did not believe the State ever produced the documents to the defense

in discovery: “Well, here’s the thing I’m having a problem with.

You’re asking questions about stuff that I don’t know anything

about. I don’t remember all that being in the discovery.” He

reiterated this testimony throughout his examination, noting that

much of this material would have been generated in the 2004 and

2005 investigation of the murder charges against Thompson, not the

later investigation of Woods, and stating, “I can’t answer a question

about stuff I’ve never seen in my life.”6 Woods did not call any other


      6 Lead trial counsel testified: “What I’m trying to say is, when [Woods’
file] got passed off to me from the public defender’s office [that previously
represented Woods], that [the Thompson documents] would not have been in
it. That would have been in [Thompson’s public defender]’s file up in Cordele.
Not mine.” And during cross-examination by the State at the hearing, this
exchange occurred between Woods’ lead trial counsel and the prosecutor:

      TRIAL COUNSEL: You heard my statement to his questions
      saying I do not recall that being in the discovery. This started out
      as a death-penalty case with Jerry Johnny Thompson, didn’t it?
      PROSECUTOR: Correct.

                                      10
witnesses, such as the trial prosecutor or a lead investigator with

knowledge of the State’s investigative files, to identify the Thompson

documents or to establish whether they were produced to Woods’

trial counsel, and Woods’ counsel had no opportunity to cross-

examine any witnesses regarding them.

      In its order denying Woods’ motion for new trial, the trial court

pretermitted the question of whether counsel were constitutionally

deficient, instead concluding only that Woods had failed to

demonstrate prejudice and thus had failed to establish the second

prong of the test under Strickland v. Washington, 466 U. S. 668 (104

SCt 2052, 80 LE2d 674) (1984). The trial court also noted that,

although it had excluded the Thompson documents at the hearing

on Woods’ motion for new trial, it “hereby reconsiders said ruling

and admits the Defense exhibits 4 through 39 for the Motion for New


      TRIAL COUNSEL: Isn’t that where all those documents came
      from?
      PROSECUTOR: I would guess. I wasn’t part of that.
      TRIAL COUNSEL: I wasn’t part of that either. . . . I mean, I can’t
      answer a question about stuff I’ve never seen in my life.

Woods’ co-counsel at trial similarly testified that he reviewed the entire file
and that “I just don’t remember that in the discovery, sir.”
                                      11
Trial as the Court finds that the documents are not hearsay and

shall be allowed to come into evidence for purposes of the Motion for

New Trial.” Again, however, the trial court made no ruling regarding

the State’s authentication objection.

      III. Analysis

      1. Ineffective assistance of trial counsel

      In his brief on appeal, Woods enumerates as error the claims

of ineffective assistance of trial counsel raised in his motion for new

trial. He also asserts cumulative prejudice under State v. Lane, 308

Ga. 10 (838 SE2d 808) (2020).7 To prevail on his claims of ineffective

assistance, Woods must prove both that the performance of his

lawyers was professionally deficient and that he was prejudiced by

this deficient performance. See Strickland, 466 U. S. at 687 (III). To

prove deficient performance, Woods must show that his attorneys



      7 While Woods relies on Lane in his brief, that decision announced a new
rule regarding the cumulative effect of a combination of certain trial court
errors and deficiencies of counsel. See 308 Ga. at 17 (1). Woods enumerates no
trial court error, arguing only the cumulative effect of multiple deficiencies on
the part of his trial counsel, which has long been part of the Strickland
analysis. See Schofield v. Holsey, 281 Ga. 809, 811 (II) n.1 (642 SE2d 56) (2007),
overruled on other grounds, Lane, 308 Ga. at 23 (4).
                                       12
“performed at trial in an objectively unreasonable way considering

all the circumstances and in the light of prevailing professional

norms.” (Citation omitted.) Romer v. State, 293 Ga. 339, 344 (3) (745

SE2d 637) (2013). This requires that he “overcome the strong

presumption that counsel’s performance fell within a wide range of

reasonable professional conduct.” (Citation and punctuation

omitted.) Marshall v. State, 297 Ga. 445, 448 (2) (774 SE2d 675)

(2015). And to prove prejudice, Woods “must show that there is a

reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U. S. at 694 (III) (B).

     Ordinarily, “[f]ailure to satisfy either prong of the Strickland

test is sufficient to defeat a claim of ineffective assistance, and it is

not incumbent upon this Court to examine the other prong.”

(Citation and punctuation omitted.) Smith v. State, 296 Ga. 731, 733

(2) (770 SE2d 610) (2015). However, this Court must also consider

that “‘[p]rejudice’ is assessed based on the cumulative effect of all of

                                   13
trial counsel’s deficiencies.” Debelbot v. State, 305 Ga. 534, 544 (2)

(826 SE2d 129) (2019). “[I]t is the prejudice arising from counsel’s

errors that is constitutionally relevant, not that each individual

error by counsel should be considered in a vacuum.” (Citation and

punctuation omitted.) Schofield v. Holsey, 281 Ga. 809, 811 (II) n.1

(642 SE2d 56) (2007), overruled on other grounds, Lane, 308 Ga. at

23 (4).

     Here, the trial court assumed trial counsel’s deficiency,

concluding only that Woods had failed to show prejudice even if

counsel was deficient in all the instances alleged. A trial court does

not err in addressing only one prong of the Strickland test, provided

that its determination that the defendant has failed to satisfy that

prong is correct. See Smith, 296 Ga. at 733 (2). But here, by

assuming deficiency, the trial court assumed that all of Woods’

assertions with regard to the Thompson documents are true,

including that they are authentic and were available to his trial

counsel, and that trial counsel had no valid strategic reason not to

use them for impeachment. And the trial court also assumed the

                                 14
validity of Woods’ other claims of deficiency unrelated to the

Thompson documents. In light of all these assumptions, Woods has

shown prejudice, at least as a cumulative result of all the

deficiencies he alleges, and the trial court therefore erred in

concluding otherwise.

     “[W]hen we consider whether a defendant was prejudiced by

the alleged deficiency of trial counsel, we measure the evidence that

should have been – but was not – presented to the jury against the

totality of the evidence that was presented.” (Citations and

punctuation omitted.) Debelbot, 305 Ga. at 543 (2). This requires us

to consider the strength of the allegedly omitted evidence, its

importance in the context of the trial, and the relative strength of

the totality of the evidence.

     First, as the only surviving eyewitness to the murders and the

only person to identify Woods as a participant, Thompson was

central to the State’s case. Therefore, significant impeachment

material in the Thompson documents that trial counsel deficiently

failed to employ was likely to have affected the jury’s evaluation of

                                 15
the State’s principal witness, as well as the outcome of the trial. Cf.

Danforth v. Chapman, 297 Ga. 29, 31 (2) (771 SE2d 886) (2015) (in

context of analysis under Brady and Giglio,8 when defendant’s

cellmate was sole witness to testify that defendant confessed,

undisclosed evidence impeaching witness’ testimony was material to

defense and created reasonable probability that outcome of trial

would have been different.)

     Second, this would be a substantial amount of impeachment

evidence that was not, but should have been, presented to the jury.

For example, Thompson purportedly made oral and written

confessions to the crimes that did not identify Woods as a

participant. And evidence from the Thompson documents – such as

Thompson’s stated inability to identify Davis’ companion, his

repeated attempts to influence Stover’s testimony, and his multiple

statements regarding killing Jaime and others – could have been

used to impeach by contradiction Thompson’s positive identification


     8  Brady v. Maryland, 373 U. S. 83 (83 SCt 1194, 10 LE2d 215) (1963),
and Giglio v. United States, 405 U. S. 150, 153 (92 SCt 763, 31 LE2d 104)
(1972).
                                   16
of Woods at trial, his testimony that he did not attempt to influence

Stover, and his testimony that he had never killed anyone. See

OCGA § 24-6-621 (“A witness may be impeached by disproving the

facts testified to by the witness.”). And, as Woods correctly argues,

the State’s death penalty notice, assuming it remained pending at

the time of Thompson’s testimony, would suggest that Thompson’s

testimony for the State was motivated by powerful self-interest.9

      [T]he partiality of a witness may be exposed by proof that
      he hopes to benefit in related cases from his cooperation
      with the prosecution in this case. Such partiality is
      subject to exploration at trial, and is always relevant as
      discrediting the witness and affecting the weight of his
      testimony.

(Citations and punctuation omitted.) Kinsman v. State, 259 Ga. 89,

91 (7) (376 SE2d 845) (1989). The totality of the impeachment

evidence would be strong, even without considering the other

alleged deficiencies unrelated to the Thompson documents.



      9 As Woods notes, Thompson testified on cross-examination at trial that
he already had been sentenced to “27 years federal time” and “five life
sentences. What I say here can’t help – ain’t going to help me,” claiming that
the only reason he was “[c]oming in here and identifying [Woods] and telling
the truth about what happened is because he killed a baby. Okay? And he don’t
need to go back out there in the world.”
                                     17
     Third, we have declined to conclude that prejudice exists, even

while assuming trial counsel’s deficiency, when evidence of the

appellant’s guilt was “overwhelming” or “very strong.” See, e.g.,

Humphrey v. Riley, 291 Ga. 534, 544-545 (II) (K) (731 SE2d 740)

(2012) (combined effect of actual and assumed deficiencies did not

show a reasonable probability of different outcome, in light of

overwhelming evidence of appellant’s guilt); Strother v. State, 305

Ga. 838, 848-849 (5) (828 SE2d 327) (2019) (need not decide question

of counsel’s deficiency when evidence of appellant’s guilt was “very

strong”); see also Parker v. State, 309 Ga. 736, 745-746, 747 (5) (848

SE2d 117) (2020) (no reasonable probability of different outcome

even considering presumed harm from trial court error cumulatively

with presumed prejudice from deficient performance of counsel,

when evidence of guilt was “overwhelming”). But here, Thompson,

an admitted accomplice whose testimony had to be corroborated, see

OCGA § 24-14-8, was the only witness to identify Woods directly as

a participant in the murders. 10 The evidence corroborating his


     10   The trial court instructed the jury on accomplice corroboration.
                                        18
testimony consisted only of Woods’ possession of an unexplained

amount of cash, a reference to a necklace that was never identified

and never recovered, and telephone records showing calls between

Davis and Thompson and a land-line telephone used by Woods but

owned and used by others. This additional evidence cannot be

considered “overwhelming” or even “very strong” in comparison to

the testimony given by Thompson.11

      [A] prejudice determination is necessarily affected by the
      quantity and quality of the evidence that was presented
      to the jury and that which should have been, and a verdict
      or conclusion only weakly supported by the record is more
      likely to have been affected by errors than one with
      overwhelming record support.

(Citation and punctuation omitted.) Debelbot, 305 Ga. at 543 (2).

      For this Court to determine prejudice in the context of



      11 Counsel for the State conceded at oral argument that, had the jury
rejected Thompson’s testimony, the remaining evidence would “probably not”
have been sufficient for the State to obtain a conviction. Moreover, in its order
denying Woods’ motion for new trial, the trial court, in considering the
quantum of evidence corroborating Thompson’s accomplice testimony,
observed, “While the Court agrees that this is not overwhelming direct
evidence . . . , this testimony was slight evidence and that is all the law requires
for corroboration and legal sufficiency.” While this comment was made in a
different context, it still suggests a “reasonable probability” that the remaining
evidence, had the jury disbelieved Thompson’s testimony, was not strong.
                                        19
Strickland, we must “review the record de novo and weigh the

evidence as we would expect reasonable jurors to have done.”

(Citation and punctuation omitted.) Swanson v. State, 306 Ga. 153,

163 (2) (b) (829 SE2d 312) (2019).

      The record shows a reasonable probability that the result of the

proceeding would have been different if counsel was in fact deficient

in failing to use all of the Thompson documents in cross-

examination, as well as deficient in the other ways alleged by Woods,

and constitutes cumulative prejudice under Strickland and

Schofield. 12 The question of trial counsel’s deficiency therefore

requires a determination of the authenticity and provenance of the

Thompson documents, and allowing the parties to present testimony

and evidence to explore fully any admissible documents. This must

be addressed in the first instance by the trial court. See Debelbot,

305 Ga. at 541-542 (2) (in absence of necessary fact and credibility

findings by trial court, this Court cannot undertake a Strickland


      12We express no opinion regarding whether the cumulative effect of
fewer than all the alleged deficiencies would result in prejudice sufficient to
meet the Strickland standard.
                                      20
analysis). We therefore vacate the trial court’s order denying Woods’

motion for new trial and remand for further findings as detailed

below.

     2. Authentication and related issues

     On remand, the trial court must directly address the Thompson

documents’ authentication, admissibility, and pertinence to the

alleged deficient performance of trial counsel – questions that are

central to Woods’ claims. In reversing its exclusion of the Thompson

documents from the record, the trial concluded that “the documents

are not hearsay.” But it never considered the documents’

authentication, an objection that was raised by the State at the

hearing. Nor did the trial court consider the related questions of the

whereabouts or custodian of the Thompson documents between the

time of the State’s investigation of Thompson and the time of Woods’

prosecution; whether the documents were part of Woods’ (as opposed

to Thompson’s) file; or whether they were provided to Woods’ trial

counsel. See generally McDowell v. State, 309 Ga. 504, 506-507 (2)

(847 SE2d 309) (2020) (explaining authentication, including

                                 21
identification and chain of custody); Kilpatrick v. State, 308 Ga. 194,

198-199 (4) (839 SE2d 551) (2020) (authentication of phone records

by testimony regarding procedures used by law enforcement to

obtain them); see also State v. Smith, 299 Ga. 901, 902 (1) (792 SE2d

677) (2016) (trial court did not abuse discretion in excluding exhibit

when police investigator did not authenticate it). As noted above,

these findings are likely to bear directly upon the question of trial

counsel’s deficiency, and potentially upon trial counsel’s credibility,

which the trial court must determine in the first instance. See Gray

v. State, 309 Ga. 850, 855 (2) (b) (848 SE2d 870) (2020). 13

      3. Conclusion

      We therefore vacate the trial court’s order denying Woods’

motion for new trial and remand for the trial court to hold a hearing,

at which the parties may present evidence and argument, in order

for the trial court to: (1) determine the admissibility of the




      13We note that Woods has not raised a claim that his trial counsel failed
to properly investigate to find the Thompson documents or that the State
suppressed the documents in violation of due process under Brady or Giglio.
See generally State v. Thomas, __ Ga. __ (3) (858 SE2d 52) (2021).
                                      22
Thompson documents, including their authenticity and provenance;

(2) allow the parties to elicit testimony and make argument

concerning such matters as whether those documents determined to

be authentic and admissible were provided to Woods’ trial counsel

before the 2013 trial, and if so, why trial counsel did not use them;

(3) determine whether, in light of those findings, Woods’ trial

counsel were constitutionally deficient under Strickland; and (4) if

trial counsel are held to have performed deficiently, including with

respect to those allegations not related to the Thompson documents,

make an appropriate prejudice analysis under Strickland and

Schofield. The trial court shall enter an order making these rulings,

which may then be appealed to this Court. 14

     Judgment vacated and case remanded with direction. All the
Justices concur.




     14  Nothing said in this Court’s opinion should be considered a
prejudgment or statement of expectation regarding the merits of the issues to
be determined by the trial court.
                                     23